Citation Nr: 1415653	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-00 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for status post right total knee arthroplasty.

2.  Entitlement to a disability evaluation in excess of 30 percent for status post left total knee arthroplasty.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from March 1978 to June 1995.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by a Department of Veterans Affairs (VA) satellite Regional Office (RO) in Gretna, Louisiana (where the operations of the New Orleans, Louisiana, RO had temporarily relocated in the wake of Hurricane Katrina).  Jurisdiction of the appeal was later transferred to the Atlanta RO.

In April 2007 and April 2011, the Veteran testified at hearings that were respectively conducted by a Decision Review Officer and the undersigned Acting Veterans Law Judge.  Transcripts of both proceedings have been associated with the claims file.

In July 2011, the Board referred the Veteran's claims for increased bilateral knee evaluations, which were not then ripe for appellate review, to the agency of original jurisdiction (AOJ).  At that time, the Board also remanded his claim for TDIU, which had been perfected on appeal but was inextricably intertwined with the issues that had not been adjudicated.

The Board now finds that, for the reasons that follow, additional development is still needed with respect to the above-captioned issues.  Accordingly, the appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  



REMAND

As noted in the Introduction, the record at the time of July 2011 Remand included hitherto undecided claims for ratings in excess of 30 percent for right and left knee disabilities (characterized as status post-right and status post-left total knee arthroplasties).  Those issues of first impression, which had been raised by the Veteran's representative in a May 2010 statement (submitted in lieu of the typical VA Form 646), were referred to the AOJ for appropriate action.  However, rather than promulgating a new rating decision, the AOJ adjudicated those issues in the first instance in a September 2012 supplemental statement of the case (SSOC), which it also used to readjudicate the Veteran's inextricably intertwined TDIU claim.  See September 2012 SSOC.  

Notably, the Veteran has since submitted an October 2012 written statement that expressly challenges the AOJ's September 2012 findings with respect to all three issues.  See October 8, 2012, Correspondence.

The Board recognizes that, in general, a SSOC serves a different procedural purpose than a rating decision.  Nevertheless, the Board finds that, given the particular circumstances of this case, the September 2012 SSOC represents the initial adjudication of the Veteran's bilateral knee claims and, thus, is tantamount to a rating decision as to those issues.  

Similarly, the Board construes the Veteran's October 2012 written statement, contesting the findings in the SSOC, as functionally equivalent to a Notice of Disagreement (NOD) regarding those issues.  See 38 C.F.R. §  20.201; see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (indicating that a NOD need not contain any magic words or phrases).  It follows that, absent a full grant of the benefits sought on appeal - i.e., the assignment of total (100 percent) bilateral knee evaluations, effective the date that such ratings were claimed - a statement of the case (SOC) is needed.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); (holding that, where a NOD has been filed and a SOC has not been issued, appropriate Board action is to remand for issuance of a SOC).  

Moreover, as the additional development requested above could have bearing on whether TDIU is proper, this inextricably intertwined issue must again be deferred pending resolution of the bilateral knee claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).  

In reconsidering all three issues on appeal, the AOJ should expressly address not only the Veteran's October 2012 statement but also the accompanying evidence, which includes a) Internet-based summaries of the employment qualifications for three civilian occupations in the Air Force Materiel Command (maintenance mechanic, materiels expediter, and aircraft propeller workers); b) a May 24, 2010, statement from a private treating physician (P. J. Jarett, M.D.) regarding the Veteran's history of right knee surgeries and the occupational effects associated with his bilateral knee disorders; and c) a copy of a November 12, 1999, statement from his former VA vocational rehabilitation counselor.  

The above evidence may have bearing on whether higher individual ratings are warranted for the Veteran's bilateral knee disorders, including on an extraschedular basis (a theory of entitlement that was not expressly considered in the previous adjudication).  See 38 C.F.R. § 3.321(b) (2013).  Similarly, such evidence may bolster the Veteran's contentions that those service-connected disabilities prevent him from performing "any type of 'sedentary' employment" or other job for which he has been trained, thus lending credence to his claim for TDIU.  See October 8, 2012, Correspondence; see also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (holding that, in determining TDIU entitlement, the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the claimant involved).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran and his representative a Statement of the Case (SOC) in response to the October 2012 Notice of Disagreement with the denial of disability evaluations in excess of 30 percent for status post right total knee arthroplasty and status post left total knee arthroplasty.  

The requested SOC should expressly take into account all pertinent evidence submitted since the previous (September 2012) adjudication, including the Veteran's October 2012 statement and the following attachments:

a)  Internet-based summaries of employment qualifications for three civilian occupations in the Air Force Materiel Command (maintenance mechanic, materiels expediter, and aircraft propeller workers); 

b)  a May 24, 2010, statement from the private treating physician (Dr. P. J. Jarett) regarding the Veteran's right knee surgeries and the occupational effects associated with his bilateral knee disabilities, and 

c)  a copy of a November 12, 1999, statement from the Veteran's former VA vocational rehabilitation counselor. 

In addition to considering the above evidence, and all other pertinent documentation of record, the requested SOC should notify the Veteran of the applicable law and regulations pertinent to his bilateral knee claims, including the relevant schedular and extraschedular criteria (i.e., the provisions addressing whether to refer those issues the VA Under Secretary for Benefits or Compensation Director for extraschedular consideration in compliance with the provisions of 38 C.F.R. § 3.321(b)).  

After issuing the above SOC, afford the parties an appropriate amount of time to submit a Substantive Appeal (VA Form 9 or the equivalent).  Then, certify the bilateral knee claims to the Board, if appropriate.

2.  After completing item 1, and undertaking any additional development necessary to avoid another remand, readjudicate the Veteran's TDIU claim, taking into account all pertinent evidence submitted since the previous (September 2012) adjudication.  Such evidence, as noted in item 1, includes not only the Veteran's October 2012 statement but also the following attachments:

a)  Internet-based summaries of employment qualifications for three civilian occupations in the Air Force Materiel Command (maintenance mechanic, materiels expediter, and aircraft propeller workers); 

b)  a May 24, 2010, statement from the private treating physician (Dr. P. J. Jarett) regarding the Veteran's right knee surgeries and the occupational effects associated with his bilateral knee disabilities, and 

c)  a copy of a November 12, 1999, statement from the Veteran's former VA vocational rehabilitation counselor. 

If, following a review of the above evidence, and all other pertinent documentation of record, the claim for TDIU remains denied, provide the Veteran and his representative with an updated supplemental statement of the case.  Afford the parties a reasonable opportunity to respond.  Then, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

